Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/2019 and 11/26/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner.
Claim Objections
Claims 11-23 are objected to because of the following informalities:  They use the acronyms “RE” and “CE” without first spelling out the words. The first use should be spelled out and subsequent uses can use the acronyms.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  There is a “(1)” by the number 11. This should not be there.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
The “representation unit” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As shown above, the “representation unit” of claim 22 invokes 112(f). There is description in the specification regarding the function of the “representation unit” but no description of structure, so this limitation lacks written description. This merits an indefiniteness rejection under 112(a) for claim 22.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As shown above, the “representation unit” of claim 22 invokes 112(f). There is description in the specification regarding the function of the “representation unit” but no description of structure. This merits an indefiniteness rejection under 112(b) for claim 22.
The claims (11-23) are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. This being the case, examiner has interpreted the claims as follows:
For claim 11, “detecting at different tariffs, as at least one of (i) a function of time and (ii) a load, at least one RE energy contribution which can be expected to be generated and used resulting 
For claim 11, “detecting at different tariffs, as at least one of (i) the function of time and (ii) the load, an expected CE energy contribution resulting on a basis of a utilization of conventional energy carriers” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “determining at a tariff a conventional energy output.”
For claim 12, “wherein the detection as the at least of (i) the function of time and (ii) the load occur at different tariffs and the detection as the as the at least of (i) the function of time and (ii) the load at the different tariffs occurs proportionally at any instant.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “the determination of the conventional energy contribution will depend on the determination of the renewable energy contribution.”
For claims 13 and 14, “wherein detection of the RE energy contribution and the CE energy contribution energy contribution occurs as a function of the load and based on a measured value coding an instantaneous availability of the respective renewable energy source.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “conventional energy contribution depends on current availability of renewable energy source.” 
For claims 15-17, “wherein at least one of (i) a plurality of RE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of the renewable energy sources comprising different renewable energy sources is detected at different tariffs in each case and (ii) a plurality of CE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of conventional energy carriers comprising different 
For claim 18, “wherein the expected CE energy contribution resulting on the basis of the utilization of conventional energy carriers is converted via a functionality, in order to take into account the thermal efficiency of the conventional energy carrier, into a hypothetically necessary quantity of the conventional energy carrier and is subtracted from an actual consumption of the conventional energy carrier.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “the conventional energy contribution will compensate for the renewable energy contribution.”
For claim 19, “wherein a result of a subtraction of a determined expected quantity of the conventional energy carrier and the actual consumption of the conventional energy carrier is converted via an evaluation unit into a value which functions as a basis for possible compensation payments or a value representing costs of the conventional energy carrier.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “the conventional energy contribution and renewable energy contribution will be added together.”
For claim 20, “wherein an instantaneous CE energy contribution resulting on the basis of the utilization of conventional energy carriers is subtracted from an instantaneous total energy contribution of a hybrid power plant and a result is integrated over time via of an integrator; wherein the at least one RE energy contribution which can be expected to be generated and used resulting on the basis of the utilization of the renewable energy carriers is subtracted from an energy quantity determined via the integrator; and wherein a result of the subtraction is converted via at least one of (i) a representation and (ii) an evaluation unit into a value functioning as a basis for possible compensation payments.” is unclear. It is not clear to the examiner what the scope of the claim is. 
For claim 21, “A computer program having program code which implements the steps of claim 11 when the computer program is executed on a detection unit which detects an output of electrical energy of a hybrid power plant.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “a computer program code that implements the steps of claim 11 when the program is executed using necessary hardware.”
For claim 22, “a representation unit for detecting, as a function of at least of (i) time and (ii) a load, an RE energy contribution of the power plant which can be expected to be generated and used resulting on the basis of a utilization of renewable energy sources and for detecting, as a function of at least of (i) the time and (ii) the load, an expected CE energy contribution of the power plant resulting on the basis of a utilization of conventional energy carriers at different tariffs and at least one integrator.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “a device for determining renewable energy contribution and a device for determining total energy contribution.”
For claim 23, “wherein a computer program loaded into a memory of the device and executed during operation of the device via a processing unit incorporated thereby functions as a way for the detection as a function of at least one of (i) the time and (ii) the load of the RE energy and the CE energy contributions of the power plant.” is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “wherein a computer program in the device allows the device to determine power output of the renewable energy source and the conventional energy source.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claim 21, the claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program, also known as software, is not a process, machine, manufacture, or composition of matter.
Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 11, the claim is directed to detecting an output of electricity and using that information to calculate costs. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. This is a mental process that “can be performed in the human mind, or by a human using pen and paper.” The claim is directed to an abstract idea.
Claim 11 does not recite additional elements. Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application.
Claim 11 does not recite additional elements. Accordingly, the claim does not recite additional elements that amount to significantly more than the judicial exception. 
Regarding dependent claims 12-21: These claims recite the same judicial exception as claim 11, but also include the recitation of additional elements. Additional elements recited in the claims are:
an evaluation unit (claim 19)
an integrator (claim 20)
a representation unit (claim 20)
an evaluation unit (claim 20)
a computer program (claim 21)
program code (claim 21)
detection unit (claim 21)
The devices are recited at a high-level of generality (i.e., as generic devices that are performing generic computer functions of detecting electrical output and calculating costs such that it amounts to no more than mere instruction to apply the exception using generic computer components). Accordingly, this judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Regarding claim 22, the claim is directed to detecting an output of electricity and using that information to calculate costs. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. This is a mental process that “can be performed in the human mind, or by a human using pen and paper.” The claim is directed to an abstract idea.
Additional elements recited in claim 22 are:
a device 
A representation unit 
At least one integrator
The devices are recited at a high-level of generality (i.e., as generic devices that are performing generic computer functions of detecting electrical output and calculating costs such that it amounts to no more than mere instruction to apply the exception using generic computer components). Accordingly, this judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using devices to detect electrical output and calculate costs amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claim 23: This claim recites the same judicial exception as claim 22, but also includes the recitation of additional elements. Additional elements recited in the claim are:
A computer program
A memory
A processing unit 
The devices are recited at a high-level of generality (i.e., as generic devices that are performing generic computer functions of detecting electrical output and calculating costs such that it amounts to no more than mere instruction to apply the exception using generic computer components). Accordingly, this judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using devices to detect electrical output and calculate costs amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 20170279281) in view of Soutar (US 20190011283).
Regarding claim 11, Hamm teaches the following limitations:  
A method for detecting an output of electrical energy of a hybrid power plant. Paragraph 0010 mentions “monitoring a renewable output power of the renewable power source.” Paragraph 0011 mentions “controlling an output power of the natural gas power plant based on the monitored renewable output power…”, and 0018 mentions “…having a processor to determine, based on the monitored renewable output power, a natural gas output power…”
Detecting at least one RE energy contribution which can be expected to be generated and used resulting on a basis of a utilization of renewable energy sources. Paragraph 0010 mentions “monitoring a renewable output power of the renewable power source.”
 and detecting an expected CE energy contribution resulting on a basis of a utilization of conventional energy carriers. Paragraph 0011 mentions “controlling an output power of the natural gas power plant based on the monitored renewable output power…”, and 0018 mentions “…having a processor to determine, based on the monitored renewable output power, a natural gas output power…”
Hamm does not teach:
at different tariffs, as at least one of (i) a function of time and (ii) a load,
Soutar teaches:
at different tariffs, as at least one of (i) a function of time and (ii) a load. Soutar paragraph 0398 mentions “Furthermore, in some cases, a feedback loop arrangement may be implemented such that a tariff may be tailored over time based on a user's behaviour (for example peak vs. off-peak usage).” And paragraph 0399 mentions “As different electricity consumption charging/billing plans can be complicated, it is important for the actual usage to contain information about how much energy was used, and when that energy was used (to account for on-peak and off-peak rates, for example).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm to incorporate the teachings of Soutar. Doing so would allow 
Regarding claim 12, Hamm in view of Soutar teach the method of claim 11 (shown above). Hamm further teaches the following limitations: wherein the detection as the at least of (i) the function of time and (ii) the load occur at different tariffs and the detection as the as the at least of (i) the function of time and (ii) the load at the different tariffs occurs proportionally at any instant. Hamm teaches the limitations of claim 11, as shown above. Paragraph 0018 mentions “…having a processor to determine, based on the monitored renewable output power, a natural gas output power…”
Regarding claim 13, Hamm in view of Soutar teach the method of claim 11 (shown above). Hamm further teaches the following limitations: wherein detection of the RE energy contribution and the CE energy contribution energy contribution occurs as a function of the load and based on a measured value coding an instantaneous availability of the respective renewable energy source. Hamm teaches the limitations of claim 11, as shown above. Paragraph 0052 mentions “Accordingly, the preferred secondary power source is designed and sized to compensate up to 100% of the primary power source (when not available)…” Paragraph 0051 mentions “Primary power source or plant refers to a main power source used to produce a base power output which is independent from the secondary power source, and preferably refers to a renewable power source.” Paragraph 0052 mentions “Secondary power source preferably refers to a power source that is not fed by an electric grid (i.e., power from the electric grid) and refers in an embodiment to a natural gas power plant, i.e., a turbine fueled by natural gas and driving an electric generator.”
Regarding claim 14, Hamm in view of Soutar teach the method of claim 12 (shown above). Hamm further teaches the following limitations: wherein detection of the RE energy contribution and the CE energy contribution energy contribution occurs as a function of the load and based on a measured value coding an instantaneous availability of the respective renewable energy source. Hamm teaches the limitations of claim 12, as shown above. Paragraph 0052 mentions “Accordingly, the preferred secondary power source is designed and sized to compensate up to 100% of the primary power source (when not available)…” Paragraph 0051 mentions “Primary power source or plant refers to a main power source used to produce a base power output which is independent from the secondary power source, and preferably refers to a renewable power source.” Paragraph 0052 mentions “Secondary power source preferably refers to a power source that is not fed by an electric grid (i.e., power from the electric grid) and refers in an embodiment to a natural gas power plant, i.e., a turbine fueled by natural gas and driving an electric generator.”
Regarding claim 15, Hamm in view of Soutar teach the method of claim 11 (shown above). Hamm further teaches the following limitations: wherein at least one of (i) a plurality of RE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of the renewable energy sources comprising different renewable energy sources is detected at different tariffs in each case and (ii) a plurality of CE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of conventional energy carriers comprising different conventional energy carriers. Hamm teaches the limitations of claim 11, as shown above. Paragraph 0058 mentions “Accordingly, the present solution involves installing a compact and efficient natural gas generator in combination with the renewable power source, which includes wind turbines, hydro turbines, and solar power generators from all types…”
Regarding claim 16, Hamm in view of Soutar teach the method of claim 12 (shown above). Hamm further teaches the following limitations: wherein at least one of (i) a plurality of RE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of the renewable energy sources comprising different renewable energy sources is detected at different tariffs in each case and (ii) a plurality of CE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of conventional energy carriers comprising different conventional energy carriers. Paragraph 0058 mentions “Accordingly, the present solution involves installing a compact and 
Regarding claim 17, Hamm in view of Soutar teach the method of claim 13 (shown above). Hamm further teaches the following limitations:  wherein at least one of (i) a plurality of RE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of the renewable energy sources comprising different renewable energy sources is detected at different tariffs in each case and (ii) a plurality of CE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of conventional energy carriers comprising different conventional energy carriers. Paragraph 0058 mentions “Accordingly, the present solution involves installing a compact and efficient natural gas generator in combination with the renewable power source, which includes wind turbines, hydro turbines, and solar power generators from all types…”
Regarding claim 18, Hamm in view of Soutar teach the method of claim 11 (shown above). Hamm further teaches the following limitations:  wherein the expected CE energy contribution resulting on the basis of the utilization of conventional energy carriers is converted via a functionality, in order to take into account the thermal efficiency of the conventional energy carrier, into a hypothetically necessary quantity of the conventional energy carrier and is subtracted from an actual consumption of the conventional energy carrier. Paragraph 0052 mentions “Accordingly, the preferred secondary power source is designed and sized to compensate up to 100% of the primary power source (when not available)…”
Regarding claim 19, Hamm in view of Soutar teach the method of claim 18 (shown above). Hamm further teaches the following limitations: wherein a result of a subtraction of a determined expected quantity of the conventional energy carrier and the actual consumption of the conventional energy carrier is converted via an evaluation unit into a value which functions as a basis for possible compensation payments or a value representing costs of the conventional energy carrier.
Regarding claim 20, Hamm in view of Soutar teach the method of claim 11 (shown above). Hamm further teaches the following limitations:  wherein an instantaneous CE energy contribution resulting on the basis of the utilization of conventional energy carriers is subtracted from an instantaneous total energy contribution of a hybrid power plant and a result is integrated over time via of an integrator; wherein the at least one RE energy contribution which can be expected to be generated and used resulting on the basis of the utilization of the renewable energy carriers is subtracted from an energy quantity determined via the integrator; and wherein a result of the subtraction is converted via at least one of (i) a representation and (ii) an evaluation unit into a value functioning as a basis for possible compensation payments. Paragraph 0018 mentions “…a load sharing device to combine, into a total output power, the renewable output power and a natural gas plant output power from a natural gas power plant of the power system into an electrical infrastructure having a maximum power output…”
Regarding claim 21, Hamm in view of Soutar teach the method of claim 11 (shown above). Hamm further teaches the following limitations: A computer program having program code which implements the steps of claim 11 when the computer program is executed on a detection unit which detects an output of electrical energy of a hybrid power plant. Paragraph 0080 mentions “Furthermore, the method is intended to be embodied in hardware components running software. When programmed in relation with hardware components, the software responsible to the realization of the method may also be stored on a non -transitory data storage medium to further be loading in another hardware component for operation. ”
Regarding claim 22, Hamm teaches the following limitations: 
A device for detecting an output of electrical energy of a hybrid power plant comprising: a representation unit for detecting an RE energy contribution of the power plant which can be expected to be generated and used resulting on the basis of a utilization of renewable energy sources and for detecting an expected CE energy contribution of the power plant resulting on the basis of a utilization of conventional energy carriers and at least one integrator. Paragraphs 0018-0025 mention “The kit comprises: a primary power source sensor to be connected at an output of a renewable power source of the power system to monitor a renewable output power; a load sensor 
Hamm does not teach:at different tariffs
as a function of at least of (i) the time and (ii) the load
Soutar teaches:
at different tariffs, as at least one of (i) a function of time and (ii) a load. Soutar paragraph 0398 mentions “Furthermore, in some cases, a feedback loop arrangement may be implemented such that a tariff may be tailored over time based on a user's behaviour (for example peak vs. off-peak usage).” And paragraph 0399 mentions “As different electricity consumption charging/billing plans can be complicated, it is important for the actual usage to contain information about how much energy was used, and when that energy was used (to account for on-peak and off-peak rates, for example).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm to incorporate the teachings of Soutar. Doing so would allow users to account for varied productivity at different times using different tariffs. Soutar paragraph 0399 mentions “As different electricity consumption charging/billing plans can be complicated, it is important for the actual usage to contain information about how much energy was used, and when that energy was used (to account for on-peak and off-peak rates, for example).”
Regarding claim 23, Hamm in view of Soutar teach the device of claim 22 (shown above). Hamm further teaches the following limitations:  wherein a computer program loaded into a memory of the device and executed during operation of the device via a processing unit incorporated thereby functions as a way for the detection as a function of at least one of (i) the time and (ii) the load of the RE energy and the CE energy contributions of the power plant. Paragraph 0080 mentions “Furthermore, the method is intended to be embodied in hardware components running software. When programmed in relation with hardware components, the software responsible to the realization of the method may also be stored on a non -transitory data storage medium to further be loading in another hardware component for operation. ”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory (US 20100145532) teaches a hybrid power plant and method for controlling it by measuring power output by each of the renewable energy power sources, regulating power delivered to the grid by each of the sources, and determining a total output power available from the renewable energy sources based on instantaneous availability.
Chillar (US 20150227875) teaches analyzing costs associated with a power plant asset. A system can include a sensor and a computer. The computer can obtain through the sensor a set of performance parameters of the power plant asset over a period of time. The computer can also compute a cost factor that is based on an amount of electric power generated by the power plant asset over the period of time.
Lof (US 20020084655) teaches a method, system, and computer program product that enhance the commercial value of electrical power produced from a wind turbine production facility. One feature is the use of a premier power conversion device that provides an alternative source of power for supplementing an output power of the wind turbine when lull periods for wind speed appear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMI J KANJ whose telephone number is (571)272-7264.  The examiner can normally be reached on Monday through Thursday: 9:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628